Exhibit 10.16

Name:    _________________                No. of Restricted Shares: ______


1ST CONSTITUTION BANCORP
RESTRICTED STOCK AGREEMENT


This RESTRICTED STOCK AGREEMENT (this “Agreement”) is made this _____ day of
___________, 20___ (the “Award Date”) between 1ST CONSTITUTION BANCORP, a New
Jersey corporation (the “Company”) and ________________ (the “Participant”).
Capitalized terms used in this Agreement but not defined upon their first usage
shall have the meanings ascribed to them in the Company’s 2013 Equity Incentive
Plan, as it may be amended from time to time (the “Plan”).


1.    Grant of Restricted Stock. The Company hereby grants to the Participant
_____ restricted shares of the Company’s common stock, no par value (the
“Restricted Stock”), pursuant to the Plan, subject to the terms and conditions
of the Plan, this Agreement, and the Custody Agreement (the “Custody Agreement”)
as in effect from time to time by and among the Company, the Participant, and
the person or entity designated to serve as custodian thereunder (the
“Custodian”).


2.    Incorporation by Reference of the Plan. The Plan is hereby incorporated by
reference into this Agreement. The Participant hereby acknowledges receipt of a
copy of the Plan and represents and warrants to the Company that the Participant
has read and understands the terms and conditions of the Plan. The execution of
this Agreement by the Participant constitutes the Participant’s acceptance of
and agreement to the terms and conditions of the Plan and this Agreement.


3.    Vesting of Restricted Stock. Unless the Committee provides for earlier
vesting, the Restricted Stock shall vest in accordance with the following
schedule:


Percentage of Shares            Scheduled Vesting Date


25%                First Anniversary of Award Date
25%                Second Anniversary of Award Date
25%                Third Anniversary of Award Date
25%                Fourth Anniversary of Award Date
    
4.    Forfeiture Provisions.


(a)    Termination of Employment Upon Death, Disability or Retirement. Upon
termination of the Participant’s employment with the Company or its subsidiaries
or affiliates by reason of death, disability (as determined by the Committee),
or retirement at or after age 65, all unvested shares of Restricted Stock shall
become fully vested.


(b)    Termination of Employment For Other Reasons. Upon termination of the
Participant’s employment with the Company or its subsidiaries or affiliates for
any reason, other than death, disability, or retirement, all unvested shares of
Restricted Stock will be forfeited to and reacquired by the Company at no cost
to the Company, automatically and immediately.



1

--------------------------------------------------------------------------------



5.    Rights as a Shareholder. The Participant shall have all of the rights of a
shareholder of the Company, including the right to vote the Restricted Stock and
the right to receive cash dividends thereon; provided, however, that dividends
payable as distributions in full or partial liquidation of the Company or as the
result of a merger or any other corporate reorganization shall not be
distributed until such time as the Restricted Stock as to which such
distribution applies vests.


6.    Certificates. The Participant acknowledges that certificates representing
the Restricted Stock, registered in the Participant’s name, shall be issued and
delivered to the Custodian and held by the Custodian in custody pursuant to the
Custody Agreement and shall not be delivered to the Participant until such
Restricted Stock has vested in accordance with Section 3 or as otherwise
provided in the Plan.


7.    Limits on Transferability. During the period of time that any shares of
Restricted Stock are unvested, such unvested shares shall not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, other than by will
or the laws of descent and distribution, or to a beneficiary upon the death of
the Participant, or as otherwise permitted by the Committee.


8.    Tax Withholding Obligations. In order to satisfy any withholding or
similar tax requirements relating to the Restricted Stock, the Company has the
right to deduct or withhold from any payroll or other payment to a Participant,
or require the Participant to remit to the Company, an appropriate payment or
other provision, which may include the withholding of Restricted Stock.


9.    Change in Control. Upon a Change in Control, all non-forfeited unvested
shares of Restricted Stock shall become fully vested to the extent provided in
the Plan.


10.    Trading Black Out Policies. The Participant agrees to abide by all
trading “black out” policies established from time to time by the Company.


11.    No Employment Rights. Nothing in this Agreement will confer upon the
Participant any right to continued employment with the Company or its
subsidiaries or affiliates or affect the right of the Company to terminate the
employment of the Participant at any time for any reason.


    

2

--------------------------------------------------------------------------------



12.    Forfeiture and Clawback Provisions. The Participant acknowledges and
agrees that the Restricted Stock award and any other form of compensation
granted to the Participant in connection with this Agreement, are subject to the
provisions of Section 9 of the Plan and, as a result, are subject to
determination(s) by the Committee that such Restricted Stock award or other
compensation must be forfeited or reimbursed, in whole or in part, whether such
Restricted Stock is vested or unvested at that time. Such forfeiture or
reimbursement requirements may be pursuant to any right or obligation that the
Company may have regarding the clawback of “incentive-based compensation” under
Section 10D of the Securities Exchange Act of 1934 (as amended from time to
time, and applicable rulings and regulations thereunder), Section 304 of the
Sarbanes-Oxley Act of 2002 (or by virtue of any other applicable statutory or
regulatory requirement), or otherwise as determined in the sole discretion of
the Committee.


13.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without giving effect to
principals of conflicts of laws, and applicable provisions of federal law.


IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
and year first above written.


1ST CONSTITUTION BANCORP






By:    ________________________________
Robert F. Mangano
President




PARTICIPANT:






______________________________________
                        





3